DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set, Declaration of Janne Jarvenpaa Under 37 C.F.R. 1.132, and Applicant’s arguments/remarks submitted on May 4, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 42, 45, 46, 49, 52, 53, 56-59, and 62-65 are pending. Claims 1-41, 43, 44, 47, 48, 50, 51, 54, 55, 60, and 61 are cancelled. Claims 49, 52, 53, 56-59, 64, and 65 are withdrawn. Claims 42, 45, 46, 62, and 63 are under consideration in this action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
 
Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Claim Objections
Claim 42 is objected to because of the following informalities:  in line 12, “wherein at least one functional compound” appears to be referring to the “at least one functional compound” that was first introduced in line 3 of the claim. Thus, to put the claim in better form and improved clarity, Examiner kindly suggests amending in line 12 to recite “wherein the at least one functional compound.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42, 45, 46, 62, and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 42 recites the broad recitation “at least one functional compound” in lines 3 and 5, and the claim also recites “at least one functional compound comprises at least one scent and an additional functional compound” in line 12, which is the narrower statement of the range/limitation as it now appears that the matrix requires at least two functional compounds. The claim is considered indefinite because there is a question as to whether the feature introduced by such narrower language is indicating that a single compound acting as, for example, both a scent and taste compound, is sufficient to meet the limitation (i.e. matrix comprising “at least one functional compound”), or if two separate compounds (i.e. one scent compound and one taste or taste eliminator compound) at minimum (i.e. at least two functional compounds) are required in the claim.
Claims 45, 46, 62, and 63 are subsequently rejected as they incorporate the limitation of claim 42 discussed above without rectifying the issue discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42, 45, 46, 62, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (Boyd) (US 2008/0014224 A1; published Jan. 17, 2008) and evidenced by Van Horn, Metz & Co. (VHM) (Colorant Solutions for the Coating Industry; Copyright 2022).
Applicant claims a matrix for controlling the release of a functional compound, the matrix comprising:
at least one functional compound,
a solvent,
a film-forming agent, and
a viscosity regulator,
wherein said solvent dissolves and homogenizes the at least one functional compound and the film-forming agent into the matrix,
wherein the film-forming agent is ethyl cellulose and the amount of film-forming agent in the matrix is below 2%,
wherein at least one functional compound comprises at least one scent and an additional functional compound comprises a taste or a taste eliminator,
wherein the matrix is capable of forming a permeable film; and
wherein the viscosity regulator is a silica compound.

With regards to Claims 42 and 63, Boyd discloses films having active ingredients and methods of making such films. The films can be used in a variety of applications, including oral care, personal care, cleansing, and/or home care compositions (abstract). 
Boyd discloses that the films may be rigid or flexible, comprising a variety of materials including film forming materials. In some embodiments, the film comprises at least one film-forming material, preferably comprising a polymer (para.0054). In some embodiments, the polymer is a water-insoluble polymer, such as ethyl cellulose (para.0059, 0061). The amount of the polymer in the film are preferably such that the film is storage-stable in the aqueous composition, but disintegrates during use of the composition. The polymer may be used in amounts as low as 0.1% by weight of the film (para.0062). 
The film may further include bulking agents and viscosity modifiers such as silica to modify the properties of the film (para.0072, 0116).
In certain embodiments, the film for use in an oral care composition comprises one or more flavoring agents (reading on a compound comprising a taste) that can include any of those known to the skilled artisan, such as natural and artificial flavors. These flavoring agents can be synthetic flavor oils and flavoring aromatics, and/or oils, oleo resins, and extracts derived from plants, leaves, flowers, fruits and so forth, and mixtures thereof. In certain embodiments, the flavoring agent comprises an essential oil, extract, or flavoring aldehyde, ketone, ester, or alcohol that imparts flavor (e.g., spearmint, peppermint, wintergreen, menthol, lemon, apple, strawberry, and mixtures thereof). Representative flavor oils include, e.g., spearmint oil, cinnamon oil, peppermint oil, an clove oil. Also useful are artificial, natural, or synthetic flavors such as vanilla, chocolate, coffee, citrus oils (para.0075). 
As recognized by one of ordinary skill in the art, many of the flavoring agents disclosed by Boyd (e.g. aforementioned flavoring agents) not only impart a taste, but also impart a scent (e.g., aromatics). One of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to optimize the combination of mixtures of the aforementioned flavoring agents to incorporate into the film in order to obtain the desired scent and taste of the final oral care composition, thus making a more desirable final product for consumers. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Boyd discloses that mixtures of the art recognized flavoring agents may be used in their compositions.
Boyd discloses that a fragrance (reading on a scent) may further be added into the film (para.0086).
Boyd discloses that in certain embodiments, the film is porous, thus reading on wherein the matrix is capable of forming a permeable film (para.0077). 
The films may be prepared by solvent casting. To prepare a film by solvent casting, a film forming polymer is soluble or is dissolved in a sufficient amount of a solvent that is compatible with the polymer. In an embodiment, the solvent is ethanol. After a clear and homogeneous solution has been formed, additional ingredients (e.g., flavors) are added to the solution (reading on wherein said solvent dissolves and homogenizes the at least one functional compound and the film-forming agent into the matrix). The solution may then be coated onto a suitable carrier substrate material and dried to form a film. The substrate preferably has a surface tension that allows the polymer solution to spread evenly cross the intended substrate width without soaking in to form an impermissibly strong bond between the two substrates (para.0091-0093).
The film carrier may be designed to have a dissolution rate corresponding to a pre-determined treatment duration based on the selected polymers. Preferably, the dissolution rate of the film carrier is such that the film carrier disintegrates or dissolves at a faster rate than the film comprising the active ingredient, thus permitting controlled release of an active ingredient present in the carrier film and the of the film comprising the transferred active ingredients (para.0103).
With regards to Claim 45, in various embodiments, the film comprises a formulation colorant that imparts a color to the film. In some embodiments, dye lakes such as aluminum salts of FD&C dyes such as FD&C Blue #2 lake may be used (para.0074). As evidenced by VHM, FD&C Blue #2 alum lake is a food-grade printing ink (pg.1, Applications and Standard Colors Available).
With regards to Claim 46, Boyd discloses that conventional ingredients that are known to the skilled artisan may be used to form the carriers to the compositions discussed above. In the case of oral care compositions, they are preferably provided in an orally or dermatologically acceptable carrier or vehicle (para.0095).
With regards to Claims 46 and 62, Boyd discloses that preferred embodiments of the invention provide methods of introducing an active ingredient into a film by transferring at least a portion of active ingredient present in a medium that comprises an active ingredient. The medium may be a gas (para.0078). In preferred embodiments, the film is contacted with the medium during the transferring process. Preferably, the film is partially or fully immersed within the medium to maximize the exposed surface area to facilitate the greatest amount of contact with the medium and hence transfer of the active compound (para.0079). As the film may be partially or fully immersed in a gas medium, absent evidence to the contrary, at least some of the gas medium would get incorporated into the film.
While Boyd does not appear to explicitly disclose the gas medium as a carrier, a recitation of intended use, carrier in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02. In the instant case, there appears to be no structural difference between the gas acting as a medium or carrier. Thus, absent evidence to the contrary, the gas medium is capable of performing the intended use. Furthermore, it is noted that the gas medium is acting as a carrier for the active ingredients.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant’s arguments filed May 4, 2022 have been fully considered but are moot in light of the new rejection set forth above which cite new references not applied in the prior rejection of record, and thus not addressed in Applicant’s remarks.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 42, 45, 46, 62, and 63 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 33, and 43-46 of copending Application No. 15/316,671 (Copending 671). 
Although the claims at issue are not identical, they are not patentably distinct from each other because is directed to a matrix or mass comprising a functional compound, at least one solvent, at least one film-forming agent, and a viscosity regulator. Each application claims the solvent is ethanol (claim 1, instant application, claim 6, Copending 671). Each application claims the film-forming agent is ethylcellulose (claim 1, instant application, claim 4, Copending 671). Each application claims the functional compound is a flavor, a scent, or a printing agent (claims 43, 44, and 45, instant application, claims 7, 8, 9, 10, and 11, Copending 671). The applications differ in Copending 671 claims at least one carrier comprises water, fat/oil, solvent, or a film-former-comprising matrix. It would have been obvious to one of ordinary skill in the art that since Copending 671 claims separately the same film-forming agent, ethylcellulose and solvent, ethanol, are in the mass that the compositions of the instant application and Copending 671 are obvious variants. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of Copending 671.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. As the instant claims are not in condition for allowance, the provisional nonstatutory double patenting rejection is maintained at this time.

Conclusion
Claims 42, 45, 46, 62, and 63 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616